Citation Nr: 0213383	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  96-44 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disability.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for an acquired psychiatric disability will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to July 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Roanoke, Virginia RO, which held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for an acquired 
psychiatric disability and cardiovascular disability.  The 
September 1995 decision also denied compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a prostate disability.

This case was before the Board in June 1999 and entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 was denied.  
Therefore, since this issue was denied on appeal, it is no 
longer before the Board.  As to the issues of whether new and 
material evidence had been submitted to reopen the veteran's 
claims for an acquired psychiatric disability and 
cardiovascular disability, the Board remanded these issues 
for RO adjudication pursuant to the holding in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

Additionally, the Board notes that further development will 
be conducted for the issue of entitlement to an acquired 
psychiatric disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  In February 1988, the Board denied the veteran's claim 
for entitlement to service connection for a cardiovascular 
disability.

2.  New evidence associated with the claims file since the 
February 1988 Board decision does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for a cardiovascular 
disability.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision, which in part denied 
service connection for a cardiovascular disability, is final.  
38 U.S.C.A. §§ 1110, 5107, 7105(c) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104(a), 3.303, 20.1100 (2001).

2.  Evidence received since February 1988 is not new and 
material and the claim for service connection for a 
cardiovascular disability is not reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO denied the veteran's service connection 
claim for hypertension in August 1972.  Although the veteran 
filed a Notice of Disagreement, a substantive appeal was not 
submitted.  In September 1984, the veteran filed a claim for 
service connection for a cardiovascular disability and by a 
November 1984 rating decision, the RO again denied service 
connection.  Following the receipt of additional service 
records from the National Personnel Records Center in March 
1986, the RO held that these records did not warrant a change 
in the prior denial of service connection for a 
cardiovascular disability.  The veteran appealed this 
decision, and in a February 1988 decision, the Board 
concluded that the veteran's claim for entitlement to service 
connection for a cardiovascular disability should be treated 
as a de novo claim following the receipt of such additional 
service records.  The Board, nonetheless, denied service 
connection on the basis that the veteran's service medical 
records did not indicate the presence of heart disease.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  VA 
must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).  

In the case at hand, the evidence available for the Board's 
consideration in February 1988 included:  the veteran's 
service medical records, which show no subjective complaints 
or objective findings of a cardiovascular disability or 
related symptoms; a May 1972 VA examination report, which is 
negative for any cardiovascular disabilities, including a 
normal chest x-ray; an April 1973 VA examination report 
showing no heart murmur or enlargement; a medical summary 
dated April 1979 from the Virginia Department of 
Rehabilitative Services showing that the veteran had a 
history of a heart attack in 1974; an October 1979 VA 
examination report diagnosing the veteran as having coronary 
insufficiency; a Medical Statement from Dr. Clifton Moore 
diagnosing the veteran as having congestive heart failure and 
hypertensive arteriosclerotic heart disease; a June 1982 VA 
examination report diagnosing the veteran as having 
hypertensive arteriosclerotic heart disease, compensated with 
the use of Lanoxin; a Medical Statement from Dr. Clifton 
Moore diagnosing the veteran as having a history of 
congestive heart failure and hypertensive arteriosclerotic 
heart disease; an undated letter from Dr. James W. Wilkinson 
diagnosing the veteran as having congestive heart failure, 
hypertensive arteriosclerotic heart disease, and cardiac 
ischemia; a Physical Capacities Evaluation from Dr. 
Wilkinson, dated July 1984 limiting the veteran's activities; 
a private medical record, source unknown, showing the veteran 
had complaints of chest pain in August 1984; unnamed and 
undated documents submitted by the veteran concerning the 
history of his cardiovascular problems and the resulting 
limitations; and statements made by the veteran contending 
that his cardiovascular problems should be service-connected.

In May 1995, the veteran requested that his claim for 
entitlement to service connection for a cardiovascular 
disability be reopened.  Newly submitted evidence since the 
February 1988 Board decision includes a Medical Statement 
dated April 1995 from Dr. Rosas, VA treatment records dated 
1992 through 1995, and various statements from the veteran. 

Specifically, the Medical Statement from Dr. Rosas states 
that the veteran suffered from dyspnea on exertion and chest 
pains.  Dr. Rosas diagnosed the veteran as having a history 
of coronary artery disease.  VA treatment records, dated 1992 
through 1995, show treatment for the veteran's psychiatric 
disability and cold symptoms, with a notation of a history of 
angina on a October 1992 record.  Finally, statements 
submitted by the veteran contend that his current 
cardiovascular problems began during his military service.

The medical evidence described above is "new" in the sense 
that it was not of record at the time of the February 1988 
Board decision.  That notwithstanding, the Board finds that 
such evidence is not "material" for purposes of reopening 
the claim for service connection for a cardiovascular 
disability.  The Medical Statement from Dr. Rosas diagnosing 
the veteran as having a history of coronary artery disease is 
redundant, as the previous evidence also showed diagnoses of 
heart disease and other cardiovascular problems.  The Board 
acknowledges that the veteran has a cardiovascular 
disability; however, the evidence does not show that the 
diagnosis of coronary artery disease is related to the 
veteran's service.  Likewise, the VA treatment records show 
no treatment for a cardiovascular disability or that his 
current cardiovascular problems are related to his military 
service.  The only notation made regarding the veteran's 
cardiovascular problems was regarding a history of angina.

The veteran's statements likewise provide no basis to reopen 
the claim.  While the veteran may well believe that he 
currently has a cardiovascular disability that began during, 
or was the result of, his military service, as a lay person 
without medical training and expertise, he is not competent 
to offer an opinion on medical matters, such as, in this 
case, the etiology of his cardiovascular disability.  See 
Jones v. Derwinski, 7 Vet. App. 134, 137 (1994): Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, where, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the new evidence associated with the claims file since the 
February 1988 Board decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that a cardiovascular disability was incurred or aggravated 
during the veteran's military service.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim, and the February 1988 denial of the claim remains 
final.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


ORDER

As new and material evidence with respect to the claim for 
service connection for a cardiovascular disability has not 
been presented, that claim is not reopened, and the appeal as 
to that issue is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

